JUDGMENT ENTRY.
This appeal is considered on the accelerated calendar under App.R. 11.1(E) and Loc.R. 12, and this Judgment Entry shall not be considered an Opinion of the Court pursuant to S.Ct.R.Rep.Op. 3.
Following a plea of no contest, the Hamilton County Court of Common Pleas convicted defendant-appellant, Antonio Thomas, of carrying a concealed weapon, in violation of R.C. 2923.12. Thomas now appeals, challenging the constitutionality of the statute under which he was convicted.
After reviewing the record and the applicable law, Thomas's appointed appellate counsel, pursuant to Anders v.California,1 has stated in his brief that he has found no errors in the proceedings below and has filed a motion to withdraw as counsel. Counsel has requested that this court, consistent with Anders, independently review the record for any prejudicial errors that would warrant the reversal of the trial court's judgment.
The Ohio Supreme Court recently held in Klein v. Leis that R.C. 2923.12 is constitutional.2 Thomas's appeal was filed prior to that decision; the original basis for the appeal is therefore without merit.
After reviewing the entire record, we conclude that the proceedings below were free from prejudicial error, and that there are no grounds to support a meritorious appeal. Therefore, we affirm the judgment of the trial court and overrule appellate counsel's motion to withdraw.
Although we have concluded that this appeal is frivolous pursuant to App.R. 23 and is without "reasonable cause" under R.C. 2505.35, we refrain from taxing costs and expenses against Thomas because it appears from the record that he is indigent.
Further, a certified copy of this Judgment Entry shall constitute the mandate, which shall be sent to the trial court under App.R. 27. Costs shall be taxed under App.R. 24.
Winkler, P.J., Gorman and Sundermann, JJ.
1 (1967), 386 U.S. 738, 87 S.Ct. 1396.
2 99 Ohio St.3d 537, 2003-Ohio-4779, 795 N.E.2d 633.